COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick


WELLS FARGO
AND
CONSTITUTION STATE SERVICE COMPANY            MEMORANDUM OPINION *
                                                  PER CURIAM
v.   Record No. 0931-96-4                       OCTOBER 1, 1996

JUDY WALKER-REYNOLDS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Lisa C. Healey; Siciliano, Ellis, Dyer &
            Boccarosse, on brief), for appellants.

            (Peter M. Sweeny, on brief), for appellee.



     Wells Fargo and its insurer contend that the Workers'

Compensation Commission ("commission") erred in finding that Judy

Walker-Reynolds ("claimant") proved that her post-February 6,

1995 disability is causally related to her compensable November

1, 1994 injury by accident.   Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).    "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.
684, 688, 376 S.E.2d 814, 817 (1989).    "Questions raised by

conflicting medical opinions must be decided by the commission."

 Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d
231, 236 (1989).

     In finding that claimant sustained her burden of proving a

compensable change in condition, the commission found as follows:
          [T]he evidence predominates that the
          claimant's symptoms after February 6, 1995,
          remain related to her November, 1994, fall.
          As Dr. [Donald L.] MacNay notes, the claimant
          has continued to have persistent, severe
          symptoms since the accident which did not let
          up. Dr. [Anthony] Debs states that the fall
          aggravated the claimant's pre-existing back
          problem. We are not persuaded by Dr. [Mayo]
          Friedlis' opinion that the claimant has
          reached her pre-injury state, and his view
          that the lumbar sprain would have resolved by
          February 6, 1995, absent a pre-existing back
          problem is speculative. Moreover, Dr. MacNay
          has treated the claimant since 1990, and is
          most qualified to determine whether the
          claimant had returned to her pre-injury
          state. Aggravation of a pre-existing
          condition is compensable if it results from a
          compensable injury by accident. Southern
          Iron Works, Inc. v. Wallace, 16 Va. App. 131,
          428 S.E.2d 32 (1993).


     As fact finder, the commission was entitled to weigh the

medical evidence, to accept Dr. MacNay's opinion, and to reject

Dr. Friedlis' opinion to the contrary.    In cases of conflicting

medical evidence, "[t]he general rule is that when an attending

physician is positive in his diagnosis . . . , great weight will

be given by the courts to his opinion."    Pilot Freight Carriers,

Inc. v. Reeves, 1 Va. App. 435, 439, 339 S.E.2d 570, 572 (1986).



                                 2
Dr. MacNay's opinion constitutes credible evidence to support

the commission's decision.   "The fact that there is contrary

evidence in the record is of no consequence if there is credible

evidence to support the commission's finding."   Wagner Enters.,

Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).

     For the reasons stated, we affirm the commission's decision.

                                              Affirmed.




                                 3